Defendant forfeited his right to challenge the adverse Sandoval ruling by his plea of guilty (People v Claudio, 64 NY2d 858; People v Zangrillo, 105 AD2d 822; People v Gilliam, 65 AD2d 533). Were we to reach the merits of defendant’s claim, we would affirm the trial court’s ruling as proper and not an abuse of discretion (see, People v Jackson, 108 AD2d 757; People v Sterling, 95 AD2d 927; People v Hicks, 88 AD2d 519).
We have considered defendant’s further contention that he was denied the effective assistance of counsel and conclude that the record does not support the claim (see, People v Morris, 100 AD2d 630, affd 64 NY2d 803; People v Bonk, 83 AD2d 695). Mollen, P. J., Titone, Thompson and Lawrence, JJ., concur.